         Case 1:19-cv-05986-OTW Document 30 Filed 11/23/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                          United States Attorney
                                                          Southern District of New York
                                                         86 Chambers Street
                                                         New York, New York 10007



                                                          November 20, 2020

By ECF
                                                                      MEMO ENDORSED
Honorable Ona T. Wang
United State Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

    Re:     Antonelli v. Saul, 19 Civ. 5986 (OTW)

Dear Judge Wang:

    This Office represents the Commissioner of Social Security, defendant in the above-referenced action
pursuant to 42 U.S.C. § 405(g) (the “Act”), challenging a decision by the Commissioner of Social
Security to deny plaintiff’s application for benefits. On November 9, the Supreme Court granted the
petitions for certiorari in Carr v. Saul, No. 19-1442, and Davis v. Saul, No. 20-105. As directed by Your
Honor on November 12, 2020 (ECF No. 28), the parties jointly and respectfully submit this joint letter
regarding the impact that the United States Supreme Court's pending review of those consolidated appeals
will have on the Appointments Clause argument in the instant action.

    The Supreme Court consolidated Carr and Davis for briefing and oral argument, and a decision on
the merits would likely be issued by June 2021. The instant action includes an Appointments Clause
argument that raises the same question presented in Carr and Davis, i.e., whether Appointments Clause
challenges to administrative law judges (“ALJs”) of the Social Security Administration (“SSA”) are
subject to administrative forfeiture. There are also several appeals pending in the Second Circuit that
raise the same issue.

    The parties respectfully note that this Court would need to address Plaintiff’s separate merits-based
challenge to the underlying ALJ’s decision even if the Supreme Court rules that Appointments Clause
challenges to SSA’s ALJs are subject to administrative forfeiture; conversely, Plaintiff prevailing on her
merits-based challenge to the ALJ’s decision would not moot the Appointments Clause issue in the
instant case because, absent extenuating circumstances not present here, the matter would likely be
handled by the same ALJ on remand.

   Plaintiff therefore respectfully proposes that the instant litigation be stayed pending the Supreme
Court’s decision in the consolidated appeals. The Commissioner does not oppose this proposed stay.
         Case 1:19-cv-05986-OTW Document 30 Filed 11/23/20 Page 2 of 2

                                                                                       Page 2


   Thank you for Your Honor’s consideration of this matter.

                                           Respectfully,

                                           AUDREY STRAUSS
                                           Acting United States Attorney

                                     By:    _/s/ Joseph A. Pantoja _______
                                           JOSEPH A. PANTOJA
                                           Assistant United States Attorney
                                           Tel.: (212) 637-2785
                                           Fax: (212) 637-2750

cc: Lewis B. Insler, Esq. (by ECF)
                                       Parties are directed to meet and confer and submit a joint status
                                       letter fourteen days after the Supreme Court issues a decision in
                                       Carr and Davis. The letter shall indicate whether: (1) the parties
                                       intend to renew their pending motions at ECF 20 and/or 24, or (2)
                                       the parties consent to remand.

                                       The Clerk of Court is respectfully directed to STAY the case and
                                       administratively close ECF 20 and 24.

                                       SO ORDERED.



                                       _________________
                                       Ona T. Wang Nov. 23, 2020
                                       U.S.M.J.
